Citation Nr: 0612501	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  05-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, in effect, claims that he has submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran's appeal was certified to the Board in 
March 2006.  Later in March 2006 the veteran requested that 
he be provided a video conference hearing before a Veterans 
Law Judge.  Since the veteran submitted his request for a 
hearing within 90 days of certification of his appeal to the 
Board, such a hearing must be provided.  38 C.F.R. 
§ 20.1304(a) (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a video conference hearing 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






